Advisor Classes April 30, 2014 Prospectus www.kineticsfunds.com The Alternative Income Fund Advisor Class A (KWIAX) Advisor Class C (KWICX) The Internet FundAdvisor Class A (KINAX) Advisor Class C (KINCX) The Global FundAdvisor Class A (KGLAX) Advisor Class C (KGLCX) The Paradigm FundAdvisor Class A (KNPAX) Advisor Class C (KNPCX) The Medical Fund Advisor Class A (KRXAX) Advisor Class C (KRXCX) The Small Cap Opportunities Fund Advisor Class A (KSOAX) Advisor Class C (KSOCX) The Market Opportunities FundAdvisor Class A (KMKAX) Advisor Class C (KMKCX) The Multi-Disciplinary FundAdvisor Class A (KMDAX) Advisor Class C (KMDCX) Each a series of Kinetics Mutual Funds, Inc. Kinetics Logo The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Table of Contents SUMMARY SECTION 3 THE ALTERNATIVE INCOME FUND 3 THE INTERNET FUND 9 THE GLOBAL FUND 14 THE PARADIGM FUND 19 THE MEDICAL FUND 24 THE SMALL CAP OPPORTUNITIES FUND 29 THE MARKET OPPORTUNITIES FUND 34 THE MULTI-DISCIPLINARY FUND 39 ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENTS 45 THE ALTERNATIVE INCOME FUND 45 THE INTERNET FUND 45 THE GLOBAL FUND 46 THE PARADIGM FUND 47 THE MEDICAL FUND 48 THE SMALL CAP OPPORTUNITIES FUND 49 THE MARKET OPPORTUNITIES FUND 50 THE MULTI-DISCIPLINARY FUND 50 ADDITIONAL INFORMATION ABOUT THE RISKS OF INVESTING IN EACH OF THE FUNDS 51 PORTFOLIO HOLDINGS INFORMATION 57 MANAGEMENT OF THE FUNDS AND THE PORTFOLIOS 57 VALUATION OF FUND SHARES 59 HOW TO PURCHASE SHARES 60 HOW TO REDEEM SHARES 62 EXCHANGE PRIVILEGE 65 DISTRIBUTIONS AND TAXES 65 DISTRIBUTION OF SHARES 68 DESCRIPTION OF ADVISOR CLASSES 69 UNIQUE CHARACTERISTICS OF THE FUND STRUCTURE 71 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 71 DESCRIPTION OF INDEXES 71 FINANCIAL HIGHLIGHTS 73 Table of Contents - Advisor Classes Prospectus 2 SUMMARY SECTION THE ALTERNATIVE INCOME FUND Investment Objectives The primary investment objective of the Alternative Income Fund is to provide current income and gains.The Alternative Income Fund seeks to obtain long-term growth of capital as a secondary objective.The Alternative Income Fund is the sole “feeder fund” to The Alternative Income Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Alternative Income Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 0.90% 0.90% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 1.08% 1.08% Acquired Fund Fees and Expenses 0.04% 0.04% Total Annual Fund Operating Expenses(3) 2.52% 3.02% Less:Fee Waiver(4) -1.28% -1.28% Net Annual Fund Operating Expenses 1.24% 1.74% Because the Alternative Income Fund is the sole feeder fund to the Alternative Income Portfolio, this table and the example below reflect the aggregate expenses of the Alternative Income Fund and the Alternative Income Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Alternative Income Fund’s operating expenses and does not include acquired fund fees and expenses (“AFFE”). Kinetics Asset Management LLC, the investment adviser to the Alternative Income Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.20% and 1.70%, excluding AFFE, for Advisor Class A and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example. This Example is intended to help you compare the cost of investing in the Alternative Income Fund with the cost of investing in other mutual funds. Table of Contents - Advisor Classes Prospectus 3 This Example assumes that you invest $10,000 in the Alternative Income Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Alternative Income Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Alternative Income Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A (if you do not redeem your shares at the end of the period) Advisor Class C (if you do not redeem your shares at the end of the period) Portfolio Turnover.The Alternative Income Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, performance.During the most recent fiscal year, the Alternative Income Portfolio’s portfolio turnover rate was 19% of the average value of its portfolio. Principal Investment Strategy The Alternative Income Fund is a non-diversified fund that invests all of its investable assets in the Alternative Income Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Alternative Income Portfolio will hold a diversified portfolio of primarily fixed income securities and implement an equity put writing option strategy intended to generate returns from the receipt of option premiums.The Alternative Income Portfolio will thereby seek its primary investment objective of current income and gains by collecting premiums on written put options, while maintaining a portfolio of primarily fixed income securities to serve as collateral to, cover obligations pursuant to written options and seek the secondary objective of long-term growth of capital. The Alternative Income Portfolio will implement option strategies on market indexes, exchange-traded funds (“ETFs”) or company specific equity securities, receiving up-front cash payments from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Alternative Income Portfolio.If the prevailing market value of the underlying equity securities on an expiration date exceeds the exercise price of the put option that the Alternative Income Portfolio has written, it is expected that the option will not be exercised.In such instance, the Alternative Income Portfolio would not be required to purchase any securities and the received premium would be considered income. At the time of writing (selling) a put option, the aggregated amount of all the notional obligations of the option positions (the sum of all the exercise prices referenced) held by the Alternative Income Portfolio may not exceed 100% of the Alternative Income Portfolio’s total assets.In this way, the Alternative Income Portfolio intends to have available at all times cash or fixed income investments to satisfy any obligations to purchase securities pursuant to options written. The Investment Adviser will select option investments based on market volatility levels, underlying security valuations and perceived market risks. Further, the Investment Adviser evaluates relative option premiums and implied volatilities in determining preferred option contract terms, such as exercise prices and expiration dates.The Alternative Income Portfolio will typically buy or sell exchange-traded options on market indexes, diversified and non-diversified ETFs, convertible securities and U.S. listed stocks of individual companies including American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”), and real estate investment trusts (“REITs”).To the extent the Alternative Income Portfolio buys or sells options on single stock equity securities, the aggregate notional exposure to a specific underlying company will typically not exceed 5% of the Alternative Income Portfolio’s net assets at the time of investment. To satisfy collateral requirements related to written options and provide full coverage of potential security purchase obligations related to written options, the Alternative Income Portfolio may invest up to 100% of its net assets in fixed income securities including cash or cash equivalents, fixed income closed-end funds (“CEFs”) and ETFs. There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Alternative Income Portfolio may invest, however, fixed income securities held by the Alternative Income Portfolio are generally issued by the U.S. Government or investment grade, large capitalization U.S. companies. In managing the Alternative Income Portfolio’s fixed income holdings, the Investment Adviser will focus on achieving a reasonable risk-adjusted return with an emphasis on capital preservation, while seeking long term growth of capital.The Investment Adviser will select fixed income securities based on market liquidity, duration risk, credit risk, and yield to maturity. In connection with the Alternative Income Portfolio’s positions in derivatives, the Alternative Income Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable Securities and Exchange Commission (“SEC”) requirements. Table of Contents - Advisor Classes Prospectus 4 Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Alternative Income Fund, and indirectly the Alternative Income Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Alternative Income Fund, Alternative Income Portfolio and your investment. » Management Risks: The Alternative Income Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, investment objective.The Investment Adviser cannot guarantee the performance of the Alternative Income Fund, nor can it assure you that the market value of your investment will not decline. » Liquidity Risks: The Alternative Income Portfolio’s investments in options and, to the extent it invests in certain non-investment grade fixed income securities or ETFs, makes the Alternative Income Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. Conversely, actively-managed ETFs seek an investment objective by investing in a basket of securities based on the investment strategy and discretion of the ETF’s adviser.As a shareholder in an ETF, the Alternative Income Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Alternative Income Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Non-Diversification Risks: As a non-diversified investment company, the Alternative Income Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Alternative Income Portfolio’s shares, and therefore the Alternative Income Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Alternative Income Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Alternative Income Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Derivatives Risks:The Alternative Income Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Alternative Income Portfolio.If a secondary market does not exist for an option purchased or written by the Alternative Income Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Alternative Income Portfolio would have to be exercised in order for the Alternative Income Portfolio to realize any profit and (2) the Alternative Income Portfolio may not be able to sell portfolio securities covering an option written by it until the option expires or it delivers the underlying security, upon exercise. To the extent the Alternative Income Portfolio segregates assets to cover derivative positions, the Alternative Income Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Alternative Income Portfolio properly in a manner consistent with its stated investment objective. Table of Contents - Advisor Classes Prospectus 5 » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Alternative Income Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the exercise prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Alternative Income Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » REITs Risk: REITs may be affected by economic forces and other factors related to the real estate industry. Investing in REITs may involve risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume and may be subject to more abrupt or erratic price movements than larger company securities. Historically, small capitalization stocks, such as REITs, have been more volatile in price than the larger capitalization stocks included in the S&P 500® Index. Who may want to invest? The Alternative Income Fund may be appropriate for investors who: » wish to generate income and capital; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Alternative Income Fund’s returns.The bar chart indicates the risks of investing in the Alternative Income Fund by showing the changes in the Alternative Income Fund’s performance from year to year (on a calendar year basis).The table shows how the Alternative Income Fund’s average annual returns, before and after taxes (after taking into account any sales charges) compare with those of the Barclays U.S. 1-3 Year Credit Index and the Barclays U.S. Aggregate Bond Index, which represent broad measures of market performance.The past performance of the Alternative Income Fund, before and after taxes, is not necessarily an indication of how the Alternative Income Fund or the Alternative Income Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Important note about performance reflecting the Fund’s prior investment strategy.The performance shown for periods prior to January 1, 2013 reflects a previous investment objective and strategy.The Fund sought long-term growth of capital as its primary investment objective with a secondary objective to obtain current income while investing at least 80% of its assets in securities of companies engaged in water infrastructure and natural resources with a specific water theme and related activities.Effective January1, 2013, the Fund’s performance reflects the significantly different investment objective of seeking to generate income and capital gains with long-term growth of capital as its secondary investment objective while investing in primarily fixed income securities while utilizing an options strategy. Table of Contents - Advisor Classes Prospectus 6 The Alternative Income Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. During the period of time shown in the bar chart, the Fund’s highest and lowest calendar quarter returns are as follows: Best Quarter: Q2 17.81% Worst Quarter: Q3 -14.15% The after-tax returns for the Alternative Income Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years Since Inception (June 29, The Alternative Income Fund (KWIAX) Advisor Class A Return Before Taxes -1.13% 2.63% -2.10% Return After Taxes on Distributions -1.13% 2.34% -2.34% Return After Taxes on Distributions and Sale of Fund Shares -0.64% 1.94% -1.63% The Alternative Income Fund (KWICX) Advisor Class C Return Before Taxes 4.46% 3.34% -1.69% Barclays U.S. 1-3 Year Credit Index(reflects no deductions for fees, expenses or taxes) 1.45% 4.46% 4.03% Barclays U.S. Aggregate Bond Index (reflects no deductions for fees, expenses or taxes) -2.02% 4.44% 5.14% Table of Contents - Advisor Classes Prospectus 7 Management Investment Adviser.Kinetics Asset Management LLC is the Alternative Income Portfolio’s investment adviser. Portfolio Managers.The Alternative Income Portfolio is managed by an investment team with Mr. Stahl and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 3 Murray Stahl Co-Portfolio Manager 3 David Kingsley Investment Team Member 3 Derek Devens Co-Portfolio Manager 3 James Davolos Investment Team Member 2 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Alternative Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes Prospectus 8 THE INTERNET FUND Investment Objectives The investment objective of the Internet Fund is long-term growth of capital.The Internet Fund seeks to obtain current income as a secondary objective. The Internet Fund is the sole “feeder fund” to The Internet Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Internet Fund.You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.34% 0.34% Total Annual Fund Operating Expenses 2.09% 2.59% Less:Fee Waiver(3) -0.00% -0.00% Net Annual Fund Operating Expenses 2.09% 2.59% This table and the example below reflect the aggregate expenses of the Internet Fund and the Internet Portfolio.The management fees paid by the Internet Fund reflect the proportionate share of fees allocated to the Internet Fund from the Internet Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Kinetics Asset Management LLC, the investment adviser to the Internet Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 2.14% and 2.64%, excluding acquired fund fees and expenses (“AFFE”), for the Advisor Class A and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example. This Example is intended to help you compare the cost of investing in the Internet Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Internet Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Internet Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs for the Internet Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A (if you do not redeem your shares at the end of the period) Advisor Class C (if you do not redeem your shares at the end of the period) Portfolio Turnover.The Internet Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Internet Portfolio’s, and therefore the Internet Fund’s, performance.During the most recent fiscal year, the Internet Portfolio’s portfolio turnover rate was 8% of the average value of its portfolio. Table of Contents - Advisor Classes Prospectus 9 Principal Investment Strategy The Internet Fund is a non-diversified fund that invests all of its investable assets in the Internet Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Internet Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)), of U.S. and foreign companies engaged in the Internet and Internet-related activities and whose businesses are vastly improved through the distribution of content and reduction of costs with the use of the Internet, such as content providers, computer hardware and software, venture capital, Internet service providers, Internet portals, wireless/broadband access, e-commerce, financial service companies, auction houses, and telecommunications.The Internet Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Internet Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities via the Internet or achieve a competitive advantage in cost/profitability and brand image leveraging via use of the Internet.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.Furthermore, the Investment Adviser looks at the amount of capital a company currently expends on research and development. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Internet Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Internet Fund, and indirectly the Internet Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Internet Fund, Internet Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Internet Portfolio, and therefore the Internet Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Internet Portfolio’s, and therefore the Internet Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Internet Industry Concentration Risks: Investing a substantial portion of the Internet Portfolio’s assets in the Internet industry carries the risk that Internet-related securities will decline in price due to Internet developments.Companies that conduct business on the Internet or derive a substantial portion of their revenues from Internet-related activities in general are subject to a rate of change in technology and competition which is generally higher than that of other industries. » Small and Medium-Size Company Risks: The Internet Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Internet Portfolio’s assets. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Internet Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Advisor Classes Prospectus 10 » Foreign Securities Risks: The Internet Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Internet Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Internet Portfolio’s shares, and therefore the Internet Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Internet Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Internet Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Internet Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Internet Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Internet Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Internet Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Internet Fund’s returns.The bar chart indicates the risks of investing in the Internet Fund by showing the changes in the Internet Fund’s performance from year to year (on a calendar year basis).The table shows how the Internet Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Internet Fund, before and after taxes, is not necessarily an indication of how the Internet Fund or the Internet Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Internet Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Advisor Classes Prospectus 11 The Internet Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 25.91% Worst Quarter: Q4 -21.39% The after-tax returns for the Internet Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years 10 Years Since Inception(1) The Internet Fund (KINAX) Advisor Class A Return Before Taxes 35.66% 23.92% 10.43% 7.91% Return After Taxes on Distributions 34.05% 23.47% 10.13% 7.68% Return After Taxes on Distributions and Sale of Fund Shares 21.50% 19.80% 8.60% 6.53% S&P 500® Index(reflects no deduction for fees, expenses or taxes) 32.39% 17.94% 7.41% 5.29% NASDAQ Composite® Index (reflects no deduction for fees, expenses or taxes) 38.32% 21.51% 7.62% 5.83% The Internet Fund (KINCX) Advisor Class C Return Before Taxes 43.20% 24.77% N/A 11.81% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 32.39% 17.94% N/A 5.81% NASDAQ Composite® Index (reflects no deduction for fees, expenses or taxes) 38.32% 21.51% N/A 7.78% The Internet Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on February 16, 2007.The returns for the two indices in this column have been calculated since the inception date of the Internet Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Table of Contents - Advisor Classes Prospectus 12 Management Investment Adviser.Kinetics Asset Management LLC is the Internet Portfolio’s investment adviser. Portfolio Managers.The Internet Portfolio is managed by an investment team with Mr. Doyle, Mr. Stahl and Mr. Davolos as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 15 Murray Stahl Co-Portfolio Manager 15 James Davolos Co-Portfolio Manager 8 Steven Tuen Investment Team Member 15 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Internet Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes Prospectus 13 THE GLOBAL FUND Investment Objective The investment objective of the Global Fund is long-term growth of capital.The Global Fund is the sole “feeder fund” to The Global Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Global Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 1.34% 1.34% Total Annual Fund Operating Expenses(3) 3.09% 3.59% Less: Fee Waiver(4) -1.44% -1.44% Net Annual Fund Operating Expenses 1.65% 2.15% This table and the example below reflect the aggregate expenses of the Global Fund and the Global Portfolio. The management fees paid by the Global Fund reflect the proportionate share of fees allocated to the Global Fund from the Global Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Total Annual Fund Operating Expenses do not correlate to the ratio of expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Global Fund’s operating expenses and does not include 0.01% attributed to acquired fund fees and expenses (“AFFE”). Kinetics Asset Management LLC, the investment adviser to the Global Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.64% and 2.14%, excluding AFFE, for the Advisor Class A and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example.This Example is intended to help you compare the cost of investing in the Advisor Class A and Advisor Class C shares of the Global Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Global Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Global Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Global Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A(if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A(if you do not redeem your shares at the end of the period) Advisor Class C(if you do not redeem your shares at the end of the period) Portfolio Turnover.The Global Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Global Portfolio’s, and therefore the Global Fund’s, performance.During the most recent fiscal year, the Global Portfolio’s portfolio turnover rate was 15% of the average value of its portfolio. Table of Contents - Advisor Classes Prospectus 14 Principal Investment Strategy The Global Fund is a diversified fund that invests all of its investable assets in the Global Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Global Portfolio invests at least 65% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of foreign and U.S. companies listed on publicly traded exchanges in countries around the world, and in exchange-traded funds (“ETFs”).Foreign companies are those companies with their primary place of business or headquarters located outside the U.S.The Global Portfolio invests 40% or more of its net assets in companies located outside of the U.S. and invests in a least 3 countries, which may include the U.S.The Global Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Global Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities or achieve a greater competitive advantage in cost/profitability and brand image leveraging.This evaluation by the Investment Adviser includes consideration of a company’s potential to maintain and grow long lived assets, while generating high returns on capital with operating predictability and transparency.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Global Portfolio. Principal Investment Risks The Global Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Global Fund, and indirectly the Global Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Global Fund, Global Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Global Portfolio, and therefore the Global Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Global Portfolio’s, and therefore the Global Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small and Medium-Size Company Risks: The Global Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Global Portfolio’s assets. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Global Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Advisor Classes Prospectus 15 » Foreign Securities Risks: The Global Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Global Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Global Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Global Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Derivatives Risks:The Global Portfolio’s investments in P-notes and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Global Portfolio. » Management Risk:There is no guarantee that the Global Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Global Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Global Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Global Fund’s returns. The bar chart indicates the risks of investing in the Global Fund by showing the changes in the Global Fund’s performance from year to year (on a calendar year basis).The table shows how the Global Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P® 500 Index and the MSCI ACWI (All Country World Index) Index (“MSCI ACWI Index”), which represent broad measures of market performance. The past performance of the Global Fund, before and after taxes, is not necessarily an indication of how the Global Fund or the Global Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Advisor Classes Prospectus 16 The Global Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 38.66% Worst Quarter: Q3 -17.25% The after-tax returns for the Global Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years Since Inception (May 19, 2008) The Global Fund (KGLAX) Advisor Class A Return Before Taxes 20.73% 20.29% 5.19% Return After Taxes on Distributions 20.68% 20.23% 5.10% Return After Taxes on Distributions and Sale of Fund Shares 11.74% 16.76% 4.16% The Global Fund (KGLCX) Advisor Class C Return Before Taxes 27.84% 20.89% 5.69% S&P® 500 Index (reflects no deduction for fees, expenses or taxes) 32.39% 17.94% 7.07% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 22.80% 14.92% 2.75% Management Investment Adviser.Kinetics Asset Management LLC is the Global Portfolio’s investment adviser. Portfolio Managers.The Global Portfolio is managed by an investment team with Mr. Stahl and Mr. Tuen as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Murray Stahl Co-Portfolio Manager 15 Steven Tuen Co-Portfolio Manager 11 Peter B. Doyle Investment Team Member 15 James Davolos Investment Team Member 8 Table of Contents - Advisor Classes Prospectus 17 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Global Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes Prospectus 18 THE PARADIGM FUND Investment Objective The investment objective of the Paradigm Fund is long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Paradigm Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.22% 0.22% Total Annual Fund Operating Expenses 1.97% 2.47% Less: Fee Waiver(3) -0.08% -0.08% Net Annual Fund Operating Expenses 1.89% 2.39% This table and the example below reflect the aggregate expenses of the Paradigm Fund and the Paradigm Portfolio.The management fees paid by the Paradigm Fund reflect the proportionate share of fees allocated to the Paradigm Fund from the Paradigm Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Kinetics Asset Management LLC, the investment adviser to the Paradigm Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.89% and 2.39%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example.This Example is intended to help you compare the cost of investing in the Paradigm Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Paradigm Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Paradigm Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Paradigm Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A (if you do not redeem your shares at the end of the period) Advisor Class C(if you do not redeem your shares at the end of the period) Portfolio Turnover.The Paradigm Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Paradigm Portfolio’s, and therefore the Paradigm Fund’s, performance.During the most recent fiscal year, the Paradigm Portfolio’s portfolio turnover rate was 4% of the average value of its portfolio. Table of Contents - Advisor Classes Prospectus 19 Principal Investment Strategy The Paradigm Fund is a non-diversified fund that invests all of its investable assets in the Paradigm Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Paradigm Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign companies, and in exchange-traded funds (“ETFs”).The Paradigm Portfolio will invest in companies that the Investment Adviser believes are undervalued, that have, or are expected to soon have, high returns on equity and that are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in their assets or revenues. The Paradigm Portfolio will carry out its investment strategy by regarding the investments as representing fractional ownership in the underlying companies’ assets. This will allow the Paradigm Portfolio, and therefore the Paradigm Fund, to attempt to achieve its investment objective by acting as a classic value investor seeking high returns on equity, an intrinsic characteristic of the investment, not a reappraisal of a company’s stock value by the market, an external factor.The Paradigm Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Paradigm Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and traditional business lines as well as its ability to expand its activities or achieve competitive advantage in cost/profitability and brand image leveraging.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Paradigm Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Paradigm Fund, and indirectly the Paradigm Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Paradigm Fund, Paradigm Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Paradigm Portfolio, and therefore the Paradigm Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Paradigm Portfolio’s, and therefore the Paradigm Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small and Medium-Size Company Risks: The Paradigm Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Paradigm Portfolio’s assets. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Paradigm Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Advisor Classes Prospectus 20 » Foreign Securities Risks: The Paradigm Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Paradigm Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Paradigm Portfolio’s shares, and therefore the Paradigm Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Paradigm Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Paradigm Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Paradigm Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks: Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Paradigm Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Paradigm Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Paradigm Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Paradigm Fund’s returns.The bar chart indicates the risks of investing in the Paradigm Fund by showing the changes in the Paradigm Fund’s performance from year to year (on a calendar year basis).The table shows how the Paradigm Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the MSCI ACWI (All Country World Index) Index (“MSCI ACWI Index”), which represent broad measures of market performance.The past performance of the Paradigm Fund, before and after taxes, is not necessarily an indication of how the Paradigm Fund or the Paradigm Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Advisor Classes Prospectus 21 The Paradigm Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 32.10% Worst Quarter: Q4 -29.06% The after-tax returns for the Paradigm Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years 10 Years Since Inception(1) The Paradigm Fund (KNPAX) Advisor Class A Return Before Taxes 35.43% 18.31% 8.80% 9.90% Return After Taxes on Distributions 35.28% 18.21% 8.64% 9.77% Return After Taxes on Distributions and Sale of Fund Shares 20.18% 14.95% 7.21% 8.32% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 32.39% 17.94% 7.41% 5.29% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 22.80% 14.92% 7.17% 5.39% The Paradigm Fund (KNPCX) Advisor Class C Return Before Taxes 43.01% 19.11% 8.90% 10.78% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 32.39% 17.94% 7.41% 7.74% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 22.80% 14.92% 7.17% 7.73% The Paradigm Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on June 28, 2002.The returns for the four indices in this column have been calculated since the inception date of the Paradigm Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Table of Contents - Advisor Classes Prospectus 22 Management Investment Adviser.Kinetics Asset Management LLC is the Paradigm Portfolio’s investment adviser. Portfolio Managers.The Paradigm Portfolio is managed by an investment team with Mr. Doyle and Mr. Stahl as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 15 Murray Stahl Co-Portfolio Manager 15 James Davolos Investment Team Member 8 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Paradigm Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes Prospectus 23 THE MEDICALFUND Investment Objective The investment objective of the Medical Fund is long-term growth of capital.The Medical Fund is the sole “feeder fund” to The Medical Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Medical Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.59% 0.59% Total Annual Fund Operating Expenses 2.34% 2.84% Less: Fee Waiver(3) -0.70% -0.70% Net Annual Fund Operating Expenses 1.64% 2.14% This table and the example below reflect the aggregate expenses of the Medical Fund and the Medical Portfolio.The management fees paid by the Medical Fund reflect the proportionate share of fees allocated to the Medical Fund from the Medical Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Kinetics Asset Management LLC, the investment adviser to the Medical Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.64% and 2.14%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example.This Example is intended to help you compare the cost of investing in the Medical Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Medical Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Medical Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Medical Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A (if you do not redeem your shares at the end of the period) Advisor Class C(if you do not redeem your shares at the end of the period) Portfolio Turnover.The Medical Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Medical Portfolio’s, and therefore the Medical Fund’s, performance.During the most recent fiscal year, the Medical Portfolio’s portfolio turnover rate was 12% of the average value of its portfolio. Table of Contents - Advisor Classes Prospectus 24 Principal Investment Strategy The Medical Fund is a non-diversified fund that invests all of its investable assets in the Medical Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Medical Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign companies engaged in medical research, pharmaceutical and medical technology industries and related technology industries, generally, with an emphasis toward companies engaged in cancer research and drug development, such as pharmaceutical development companies, surgical and medical instrument manufacturers and developers, pharmaceutical manufacturers, and biotech and medical research companies.These types of companies derive at least 50% of their revenue from such activities.The Medical Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Medical Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and the resources that it currently expends on research and development, looking for a significant percentage, or large amount, of capital invested into research and treatment of cancer and other diseases.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development because the Investment Adviser believes that such expenditures frequently have significant bearing on future growth. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Medical Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Medical Fund, and indirectly the Medical Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Medical Fund, the Medical Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Medical Portfolio, and therefore the Medical Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Medical Portfolio’s, and therefore the Medical Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Emphasis Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry-specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry-specific market or economic developments. » Concentration Risks of the Medical Industry: Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical-related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Additionally, it is possible that a medical device or product may fail after its research period; such research period may involve substantial research, testing and development time and the development company may incur significant costs.Further, the medical research and development industry is subject to strict regulatory scrutiny and ongoing legislative action. » Small and Medium-Size Company Risks: The Medical Portfolio may invest in the stocks of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Medical Portfolio’s assets. Table of Contents - Advisor Classes Prospectus 25 » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Medical Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Medical Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Medical Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Medical Portfolio’s shares, and therefore the Medical Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Medical Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Medical Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Medical Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risk:There is no guarantee that the Medical Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Medical Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Medical Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Table of Contents - Advisor Classes Prospectus 26 Performance The bar chart and table shown below illustrate the variability of the Medical Fund’s returns.The bar chart indicates the risks of investing in the Medical Fund by showing the changes in the Medical Fund’s performance from year to year (on a calendar year basis).The table shows how the Medical Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the NASDAQ Composite® Index, both of which represent broad measures of market performance.The past performance of the Medical Fund, before and after taxes, is not necessarily an indication of how the Medical Fund or the Medical Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. The Medical Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q1 20.48% Worst Quarter: Q3 -15.66% The after-tax returns for the Medical Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years 10 Years Since Inception(1) The Medical Fund (KRXAX) Advisor Class A Return Before Taxes 40.32% 15.60% 8.62% 5.43% Return After Taxes on Distributions 40.08% 14.79% 8.01% 4.94% Return After Taxes on Distributions and Sale of Fund Shares 23.02% 12.71% 7.09% 4.41% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 32.39% 17.94% 7.41% 5.29% NASDAQ Composite® Index(reflects no deductions for fees, expenses or taxes) 38.32% 21.51% 7.62% 5.83% The Medical Fund (KRXCX) Advisor Class C Return Before Taxes 48.08% 16.38% N/A 9.35% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 32.39% 17.94% N/A 5.81% NASDAQ Composite® Index(reflects no deductions for fees, expenses or taxes) 38.32% 21.51% N/A 7.78% The Medical Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on February 16, 2007.The returns for the two indices in this column have been calculated since the inception date of the Medical Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Table of Contents - Advisor Classes Prospectus 27 Management Investment Adviser.Kinetics Asset Management LLC is the Medical Portfolio’s investment adviser. Portfolio Managers.The Medical Portfolio is managed by an investment team with Mr. Abel as the Portfolio Manager.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Bruce P. Abel Portfolio Manager 15 Peter Doyle Investment Team Member 15 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Medical Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank or financial advisor), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Advisor Classes Prospectus 28 THE SMALL CAP OPPORTUNITIES FUND Investment Objective The investment objective of the Small Cap Opportunities Fund (the “Small Cap Fund”) is long-term growth of capital.The Small Cap Opportunities Fund is the sole “feeder fund” to The Small Cap Opportunities Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Small Cap Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 69 of the Fund’s prospectus and “Purchasing Shares” beginning on page 53 of the Fund’s statement of additional information. Fee Table(1) Shareholder Transaction Expenses (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.23% 0.23% Total Annual Fund Operating Expenses 1.98% 2.48% Less:Fee Waiver(3) -0.09% -0.09% Net Annual Fund Operating Expenses 1.89% 2.39% This table and the example below reflect the aggregate expenses of the Small Cap Fund and the Small Cap Opportunities Portfolio (the “Small Cap Portfolio”).The management fees paid by the Small Cap Fund reflect the proportionate share of fees allocated to the Small Cap Fund from the Small Cap Portfolio. The Board of Directors of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily NAV of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively and is assessing 0.25% of the shareholder servicing fees for Advisor Class A and Advisor Class C shares. Kinetics Asset Management LLC, the investment adviser to the Small Cap Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.89% and 2.39%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A and Advisor Class C shares, respectively, through May 1, 2015.These waivers and reimbursements may be discontinued at any time by the Investment Adviser after May 1, 2015. Example.This Example is intended to help you compare the cost of investing in the Small Cap Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your cost for the Small Cap Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) Advisor Class C (if you redeem your shares at the end of the period) Advisor Class A (if you do not redeem your shares at the end of the period) Advisor Class C(if you do not redeem your shares at the end of the period) Portfolio Turnover.The Small Cap Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the example, affect the Small Cap Portfolio’s, and therefore the Small Cap Fund’s, performance.During the most recent fiscal year, the Small Cap Portfolio’s portfolio turnover rate was 6% of the average value of its portfolio. Table of Contents - Advisor Classes Prospectus 29 Principal Investment Strategy The Small Cap Fund is a non-diversified fund that invests all of its investable assets in the Small Cap Opportunities Portfolio (the “Small Cap Portfolio”), a series of Kinetics Portfolios Trust.Under normal circumstances, the Small Cap Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign small capitalization companies that provide attractive valuation opportunities.The Small Cap Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Small Cap Portfolio’s Investment Adviser considers small cap companies to be those with market capitalizations at or below the highest market capitalization of a component security within the Russell 2000® Index.The highest market capitalization of a company within the Russell 2000® Index was approximately $10.7 billion as of March 31, 2014. The Small Cap Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Small Cap Portfolio focuses on undervalued and special situation small capitalization equities that the Investment Adviser believes have the potential for rewarding long-term investment results.Small Cap Portfolio securities will be selected from companies that are engaged in a number of industries if, in the Investment Adviser’s opinion, the companies meet the Small Cap Portfolio’s investment criteria (e.g., companies that are selling below their perceived intrinsic value, have limited or no institutional ownership, have had short-term earnings shortfalls, have had a recent IPO but have not attracted significant analyst coverage, are selling at or below book or replacement value, and have modest price to earnings ratios). The Investment Adviser considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Small Cap Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Small Cap Fund, and indirectly the Small Cap Portfolio, are listed below and could adversely affect the net asset value (“NAV”), total return and value of the Small Cap Fund, the Small Cap Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Small Cap Portfolio, and therefore the Small Cap Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Small Cap Portfolio’s, and therefore the Small Cap Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small Company Risks: The Small Cap Portfolio primarily invests in the stocks of small-size companies. Small-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Small Cap Portfolio’s assets. » Exchange-Traded Funds (ETFs):ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Small Cap Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Advisor Classes Prospectus 30 » Foreign Securities Risks: The Small Cap Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Small Cap Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Small Cap Portfolio’s shares, and therefore the Small Cap Fund’s shares, more than shares of a more diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Small Cap Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Option Transaction Risks:Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Small Cap Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Small Cap Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Special Situations Risks:The Small Cap Portfolio may use aggressive investment techniques, including seeking to benefit from “special situations,” such as mergers, reorganizations, or other unusual events expected to affect a particular issuer. There is a risk that the “special situation” might not occur or involve longer time frames than originally expected, which could have a negative impact on the price of the issuer’s securities and fail to produce gains or produce a loss for the Small Cap Portfolio, and therefore the Small Cap Fund. » Management Risk:There is no guarantee that the Small Cap Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Small Cap Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Small Cap Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Table of Contents - Advisor Classes Prospectus 31 Performance The bar chart and table shown below illustrate the variability of the Small Cap Fund’s returns.The bar chart indicates the risks of investing in the Small Cap Fund by showing the changes in the Small Cap Fund’s performance from year to year (on a calendar year basis).The table shows how the Small Cap Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the Russell 2000® Index and the S&P 500® Index, which represent broad measures of market performance.The past performance of the Small Cap Fund, before and after taxes, is not necessarily an indication of how the Small Cap Fund or the Small Cap Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. The Small Cap Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 41.80% Worst Quarter: Q4 -29.97% The after-tax returns for the Small Cap Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Average Annual Total Returns as of 12/31/2013 1 Year 5 Years 10 Years Since Inception(1) The Small Cap Opportunities Fund (KSOAX) Advisor Class A Return Before Taxes 49.89% 23.96% 9.42% 9.11% Return After Taxes on Distributions 49.89% 23.80% 9.18% 8.86% Return After Taxes on Distributions and Sale of Fund Shares 28.24% 19.73% 7.65% 7.47% Russell 2000® Index (reflects no deductions for fees, expenses or taxes)
